 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
     CESAR CAMPOS, et al.,                              Case No. 1:18-cv-01660-AWI-EPG
11
                            Plaintiffs,                 ORDER FOR PLAINTIFFS TO SHOW
12                                                      CAUSE FOR FAILURE TO APPEAR
            v.                                          AND FAILURE TO FULLY
13                                                      PARTICIPATE IN PREPARATION OF
                                                        JOINT SCHEDULING REPORT
14
     FRESNO DEPUTY SHERIFF’S ASSOC.,
15   et al.,
16                          Defendants.
17

18          For the reasons set forth below, the Court orders Plaintiffs to show cause why sanctions
19   should not be issued for failure to comply with this Court’s orders and failure to prosecute.
20          Plaintiffs filed this action on December 6, 2018. (ECF No. 1.) On that same date, the
21   Court issued an order setting a mandatory scheduling conference for March 19, 2019. (ECF No.
22   4.) On March 1, 2019, the parties that had appeared in the case filed a stipulation for continuing
23   the scheduling conference and extending the deadlines for filing responsive pleadings. (ECF No.
24   20.) In an order entered March 4, 2019, the Court approved the stipulation and continued the
25   scheduling conference to June 11, 2019, at 9:30 a.m. (ECF No. 21.)
26          The Court informed the parties that attendance at the scheduling conference is mandatory.
27   (ECF No. 4 at 3 (“Attendance at the Scheduling Conference is mandatory for all parties. Parties
28
                                                       1
 1   may appear by their counsel, if represented. If a party is not represented by counsel, they must

 2   appear personally at the Scheduling Conference.”).) The Court advised the parties that they were

 3   required to participate in a conference with all counsel prior to the scheduling conference and

 4   participate in the preparation of a joint scheduling report. (Id. at 3-6.) The Court also advised the

 5   parties: “If any party fails to participate in the preparation of the Joint Scheduling Report . . . [t]he

 6   offending party may be subject to sanctions, including monetary sanctions to compensate the non-

 7   offending party’s time and effort incurred in seeking compliance with this Scheduling Order.” (Id.

 8   at 7-8.) Finally, the Court advised the parties that failure to attend the scheduling conference may

 9   subject a party to sanctions: “Should counsel or a party appearing pro se fail to appear at the

10   Mandatory Scheduling Conference . . . contempt sanctions, including monetary sanctions,

11   dismissal, default, or other appropriate judgment, may be imposed and/or ordered.” (Id. at 8.)

12           On June 4, 2019, Defendants Fresno Deputy Sheriff’s Association, Xavier Becerra, and

13   County of Fresno filed a joint scheduling report. According to representations made in this report,

14   Plaintiffs’ counsel participated in the meet and confer with Defendants’ counsel during which

15   they agreed on proposed dates to include in the joint scheduling report. (ECF No. 29 at 1.)

16   However, Plaintiffs’ counsel failed to respond to subsequent efforts of Defendants’ counsel to

17   confer with Plaintiffs’ counsel regarding the completion and filing of the joint scheduling report

18   and, as a result, the joint scheduling report was filed by Defendants only. (ECF No. 29 at 1-2.)

19           On June 11, 2019, at 9:30 a.m., the Court held the initial scheduling conference. Monique

20   Alonso appeared telephonically for Defendant Fresno Deputy Sheriff’s Association, and Natasha
21   Saggar Sheth appeared telephonically for Defendant Xavier Becerra. Plaintiffs failed to appear for

22   the hearing and did not file any request for a continuance or otherwise notify the Court that they

23   would not be able to appear.1

24           As previously noted, it also appears that Plaintiffs did not fully participate in the

25       1
            Defendant County of Fresno also did not appear at the initial scheduling conference. The County of Fresno
     participated in the preparation of the Joint Scheduling Report and has waived service (ECF No. 18) but has not yet
26   filed an answer nor otherwise formally appeared in the case. Accordingly, the Court will not issue an order to show
     cause as to the County of Fresno.
27        The remaining defendants—Priscilla Winslow, Eric Banks, Erich Shiners, and Arthur Krantz—were not
     included as defendants in Plaintiffs’ First Amended Complaint, filed on May 12, 2019 (ECF No. 24), and were
28   accordingly automatically terminated as of that date.
                                                                2
 1   preparation and filing of the Joint Scheduling Report.

 2          Accordingly, the Court orders that Plaintiffs show cause why sanctions, up to and

 3   including dismissal of this case, should not be issued for failure to comply with this Court’s

 4   orders and failure to prosecute.

 5          IT IS ORDERED that, no later than June 18, 2019, Plaintiffs, Cesar Campos, Latana M.

 6   Chandavong, Neng Her, and Hugh X. Yang, shall file a written response to this Order to Show

 7   Cause indicating whether they intend to participate in this action and to explain (1) their failure to

 8   appear at the initial scheduling conference on June 11, 2019, and (2) their failure to fully

 9   participate in the preparation and filing of the joint scheduling report.

10          Plaintiffs are cautioned that failure to respond to this Order as set forth above may

11   result in the dismissal of their case.

12
     IT IS SO ORDERED.
13

14      Dated:     June 12, 2019                                /s/
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
